Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-16-2007

USA v. Jones
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4288




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Jones" (2007). 2007 Decisions. Paper 769.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/769


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 05-4288
                                      ____________

                           UNITED STATES OF AMERICA

                                               v.

                           LAWRENCE DENNI JONES, JR.,

                                              Appellant
                                      ____________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                 (D.C. No. 03-cr-00217-8)
                        District Judge: Honorable Alan N. Bloch
                                      ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    May 15, 2007

               Before: FISHER, NYGAARD and ROTH, Circuit Judges.

                                   (Filed July 16, 2007)
                                      ____________

                               OPINION OF THE COURT
                                    ____________

FISHER, Circuit Judge.

       Lawrence Denni Jones appeals from a judgment of conviction and sentence for

conspiracy to distribute more than100 kilograms of marijuana, in violation of 21 U.S.C.

§ 846, and possession with intent to distribute and distribution of 50 kilograms or more
but less than 100 kilograms of marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(c). We have jurisdiction pursuant to 28 U.S.C. § 1291 and, for reasons that

follow, we will affirm.

                                             I.

       We write only for the parties, who are familiar with the background of this case,

and will therefore forgo a lengthy recitation of the facts. The U.S. Drug Enforcement

Agency (DEA) initiated an investigation in the summer of 2003 of a large-scale marijuana

distribution network in Pittsburgh with ties to New York, Mexico and Jamaica. In June

of 2003, agents obtained authorization to place pen register devices on the telephone of

Erik Jackson, alleged to be the driving force behind the conspiracy. Information obtained

from the pen register revealed that defendant Jones placed approximately one-hundred

calls to Jackson’s telephones between June and August of 2003. Jackson, in turn, placed

twenty-five calls to two telephone lines used by Jones in the same time period. In late

June of 2003, the Government’s lead investigator applied for and received permission to

wiretap Jackson’s cellular telephone.

       On August 23, 2003, Jones and Jackson had a coded conversation apparently

related to the delivery of 150 pounds of marijuana to a “stash house” in Forest Hills, a

suburb of Pittsburgh. Jackson informed Jones that “a friend . . . might come through

today or tomorrow.” Jones, in turn, told Jackson that “tomorrow would be perfect” and

that he would “take half, like five at least.” Jones also used the words “regs” and “mids”



                                             2
during the conversation. A courier for Jackson testified that these were code words for

regular-grade marijuana and mid-grade marijuana, respectively.

       Surveillance was established at the stash house and during the surveillance, a van

occupied by three males and a car occupied by a male and a female arrived. The

occupants of both vehicles entered the residence and shortly thereafter exited the house,

entered the van, and drove away. Officers then stopped and seized the individuals who

had made the delivery, arrested the individuals at the residence, and secured the residence

and applied for a search warrant. During the ensuing search, agents discovered three

large bags of marijuana in the garage weighing a total of 150 pounds.

       In order to establish that Jones was engaged in the criminal conspiracy alleged and

had possession of marijuana with intent to deliver the same for sale, the Government

called numerous witnesses. These witnesses testified that they knew of, had dealt with,

and had made actual sales or delivery of marijuana for several years prior to the events

which occurred in August 2003. Aside from presenting several character witnesses, Jones

did not present any substantive evidence in his defense. He did, however, assert that the

references he had made to marijuana during his conversations with Jackson related to

ounces as opposed to kilograms of marijuana. The jury’s May 19, 2005 verdict, finding

Jones guilty on two counts, both of which related to at least fifty kilograms of marijuana,

establishes that it did not credit this assertion.




                                                3
       On September 1, 2005, Jones was sentenced to a term of imprisonment for a period

of 121 months, to be followed by a five year term of supervised release. Jones filed a

timely notice of appeal.

                                            II.

       Jones presents two arguments on appeal, both of which are unpersuasive. First, he

argues that the verdict in this case was against the sufficiency of the evidence. Second, he

argues that the District Court erred in determining his offense level under the U.S.

Sentencing Guidelines. Ordinarily, a challenge to the sufficiency of the Government’s

evidence requires us to construe the evidence and reasonable inferences to be drawn

therefrom in the Government’s favor. However, because Jones failed to move for a

timely judgment of acquittal, we review sufficiency of the evidence for plain error.

United States v. Gaydos, 108 F.3d 505, 509 (3d Cir. 1997); see also Fed. R. Crim. P.

52(b) (“Plain errors or defects affecting substantial rights may be noticed although they

were not brought to the attention of the court.”). Under plain error review, we view the

evidence in the light most favorable to the government and sustain a jury’s verdict if “a

reasonable jury believing the government’s evidence could find beyond a reasonable

doubt that the government proved all the elements of the offenses.” United States v.

Salmon, 944 F.2d 1106, 1113 (3d Cir. 1991).

       Jones’ claim that Government evidence was insufficient to establish that he was a

member of a marijuana distribution conspiracy is meritless. In order to establish a

conspiracy, the Government must prove: “(1) a shared ‘unity of purpose,’ (2) an intent to

                                             4
achieve a common goal, and (3) an agreement to work together toward the goal.” United

States v. Wexler, 838 F.2d 88, 90-91 (3d Cir. 1988). “This proof incorporates a

demonstration that a defendant has ‘knowledge of the illegal objective contemplated by

the conspiracy.’” Id. at 91. The Government is not required to prove that the defendant

knew all of the conspiracy’s details, goals or other participants. See United States v.

Theodoropoulos, 866 F.2d 587, 593 (3d Cir. 1989).

       The Government presented testimony to establish that, from 1999 through 2003, as

a result of his participation in the marijuana distribution conspiracy, Jones received

approximately twenty to eighty pounds of marijuana per week, which he distributed in the

Pittsburgh area. The Government also presented evidence to establish that Jones

interacted with various members of the conspiracy over those years, including drug

couriers and other intermediaries. Jones’ recorded conversations further established his

knowledge of the conspiracy, its members, an intent to achieve its goals, and an

agreement to work together with other co-conspirators toward the goal. The jury’s

verdict is therefore supported by substantial evidence and we will not reverse it.

       Jones next argues that the District Court erred in its calculation of his base offense

level under the advisory U.S. Sentencing Guidelines. We review factual findings relevant

to calculations of the Guidelines for clear error. United States v. Grier, 475 F.3d 556, 570

(3d Cir. 2007) (en banc). A finding of fact will only be clearly erroneous when, although

there may be some evidence to support the finding, “the reviewing court on the entire

evidence is left with the definite and firm conviction that a mistake has been committed.”

                                              5
Anderson v. City of Bessemer, 470 U.S. 564, 573 (1985). Jones challenges the District

Court’s finding that he was responsible for more than 1,000 but less than 3,000 kilograms

of marijuana. This finding was based upon the evidence presented at trial. Specifically,

the District Court credited testimony given by various members of the conspiracy as to

the drug amounts distributed to Jones. The fact that these witnesses were testifying

pursuant to plea agreements and expecting sentence reductions does not undermine the

District Court’s credibility determination. See United States v. Henley, 360 F.3d 509, 516

(6th Cir. 2004) (“Testimonial evidence from a coconspirator may be sufficient to

determine the amount of drugs for which a defendant should be held accountable, even

where the coconspirator has reasons to believe that he may receive a reduced sentence

. . . .”). Under these circumstances, we are not left with a definite and firm conviction

that a mistake has been made and the District Court’s drug quantity determination is

therefore not clearly erroneous.

                                             III.

       For the foregoing reasons, we will affirm the judgment of conviction and sentence.




                                              6